Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 and 18-24 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    191
    620
    media_image1.png
    Greyscale
,
and the species of Compound U, found on page 42 of the specification (reproduced below),

    PNG
    media_image2.png
    51
    555
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    318
    461
    media_image3.png
    Greyscale
,
in the reply filed on April 13, 2022 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


  	Applicant’s claimed compound genus of elected Group I has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In a first attempt to examine the full scope of compounds of elected Group I, the search would not run to completion.  In a subsequent attempt to search a sub-genera of compounds of elected Group I, over 51,000 Chemical Abstract Registry numbers were recovered in one database search alone. Therefore, the compounds of elected Group I have been examined according to MPEP 803.02.
	The claims of elected Group I have been examined to the extent that they are readable on the elected species of Compound U.  Since prior art was found on a sub-genera which embraced the elected species, subject matter not embraced by the elected embodiment was withdrawn from further consideration.  Note, M.P.E.P. § 803.02.
As a result of the current amendments to the claims per the Amendment filed July 22, 2022, the subject matter of the search thus far has not been further expanded beyond that which was indicated in the previous Office Action and found below.
The subject matter of the search thus far, inclusive of the elected species of Compound U, is as follows:
a compound of Formula I,

    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
,
wherein A represents a pyridyl ring;
X represents C;
M represents thiophenyl ring; and 
all other variables are as defined.

Claims embraced by the search thus far are claims 1-10.

Subject matter not embraced by the above identified search and Claims 11-14 and 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2022.


Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Since the present application claims the benefit under 35 USC § 119(e) of Provisional application 62/693,722 filed July 3, 2018, the disclosure in the provisional application was reviewed because of the possibility of intervening art.  It was found that Provisional application 62/693,722 fails to provide adequate support for the entire scope of the present claimed invention.  The disclosure of the prior-filed application, Application No. 62/693,722, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 {or 35 U.S.C. 112(a)} for one or more claims of this application.  Note the absence of Formula I in the provisional application.  Additionally, note the narrower scope of definitions of variables M, R1, R2, R3 and R4 in claim 1 of the provisional application (as well as pages 3-4 of the specification) from the definitions found in claim 6 of the present application.  Therefore, the present claimed invention can only rely on the filing date of 371 application PCT/US2019/040579, which is July 3, 2019.

Response to Arguments
Applicant’s arguments filed July 22, 2022 have been fully considered.  Applicant argues that Compound U is disclosed on page 48 of Provisional Application 62/693,722.
In response, Compound U is the elected species in the present application. Compound U is disclosed on page 48 of the Provisional Application.  There are no present claims directed solely towards the elected species.  However, and as stated above, the entire scope of compounds of Formula I presently claimed is not disclosed in the Provisional Application.  Therefore, the present claimed invention can only rely on the filing date of 371 application PCT/US2019/040579, which is July 3, 2019.


As a result of the current amendments to the specification and claims, the following objections and rejections now apply.


Specification
The amendment filed July 22, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to the specification wherein the substituent a “protecting group” is added to the definitions of R5 and R6 variables {paragraph [0011] and paragraph [0081]}.  Applicant states that the application supports such amendment.  However, no persuasive support is found for the amendment to the R5 and R6 variables in the broad genus of Formula I. 

Applicant is required to cancel the new matter in the reply to this Office Action if prosecution is re-opened.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  No support could be found in the originally filed specification or the originally filed claims for the amendments to the definition of variables R5 and R6 in claim 1.  Further, no support could be found in the originally filed specification or the originally filed claims for the added carbon range in the alkyl substituent under the R1 definition in claim 6.  
Applicant has added the substituent “protecting group” under the definitions of R5 and R6 in independent claim 1.  Claim 1 is directed to compounds of Formula I, 
    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
.  A much narrower sub-genus of compounds of Formula II, 
    PNG
    media_image5.png
    171
    263
    media_image5.png
    Greyscale
, is disclosed in the specification in paragraph [0012] on page 4.  Note the very specific definition of variable M and variable X on page 4 of the specification.  In Formula II, the R5 and R6 variables can represent a protecting group.  However, the disclosure of the definition of R5 and R6 in Formula II is not sufficient to extrapolate these particular variable definitions to the much broader genus of Formula I.  See in Formula I in claim 1 wherein variable A can represent varying sizes of nitrogen containing rings, which can optionally have additional ring atoms selected from oxygen, sulfur and an additional nitrogen, and variable M represents any linker. 
Additionally, Applicant has added a carbon range for the alkyl substituent under the definition of the R1 variable in claim 6.  The R1 variable in claim 6 is now defined as a C2-6 alkyl.  No support was found for the added carbon range in the alkyl substituent.   
Applicant should specifically point out the support in the original disclosure {page number(s) and line number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Therefore, the claims lack written description as such.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 2244569-14-8 {indexed in the Registry file on STN CAS ONLINE October 8, 2018},

    PNG
    media_image6.png
    253
    465
    media_image6.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
, 
wherein A=pyridyl; 
X=C; 
M=thiophenyl; 
n is 3; 
n+1=4;
R=alkyl; 
R5=H; and 
R6=H};


b)	the compound of Chemical Abstracts Registry Number 2244569-15-9 {indexed in the Registry file on STN CAS ONLINE October 8, 2018},

    PNG
    media_image7.png
    299
    409
    media_image7.png
    Greyscale

{a salt of a compound of Formula I, 
    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
, 
wherein A=pyridyl; 
X=C; 
M=thiophenyl; 
n is 3; 
n+1=4;
R=alkyl; 
R5=H; and 
R6=H};


c)	the compound of Chemical Abstracts Registry Number 1824360-07-7 {indexed in the Registry file on STN CAS ONLINE December 7, 2015},

    PNG
    media_image8.png
    240
    424
    media_image8.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
, 
wherein A=pyridyl; 
X=C; 
M=thiophenyl; 
n is 3; 
n+1=4;
R=amino; 
R5=H; and 
R6=H};


d)	the compound of Chemical Abstracts Registry Number 2008541-85-1 {indexed in the Registry file on STN CAS ONLINE October 9, 2016},

    PNG
    media_image9.png
    203
    512
    media_image9.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
, 
wherein A=pyridyl; 
X=C; 
M=thiophenyl; 
n is 4; 
n+1=5;
R=halogen; 
R5=alkyl; and 
R6=H};


e)	the compound of PubChem CID 113727499 {National Center for Biotechnology Information. PubChem Compound Summary for CID 113727499. https://pubchem.ncbi.nlm. nih.gov/compound/113727499. Accessed August 2, 2022, create date January 28, 2016},

    PNG
    media_image10.png
    258
    148
    media_image10.png
    Greyscale

{a compound of Formula I, 
    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
, 
wherein A=pyridyl; 
X=C; 
M=thiophenyl; 
n is 3; 
n+1=4;
R=haloalkyl; 
R5=H; and 
R6=H};       or


	f)	Nishida et al. {US Patent 2009/0156642} - who disclose, for instance, Compound 97 in Table 8 (page 139) and Compound 5 in Table 41 (page 173), 

    PNG
    media_image11.png
    295
    564
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    152
    573
    media_image12.png
    Greyscale


{a compound of Formula I, 
    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
, 
wherein A=pyridyl; 
X=C; 
M=thiophenyl, which is substituted; 
n is 5; 
n+1=6;
R=halogen; 
R5=alkyl; and 
R6=H};



    PNG
    media_image13.png
    290
    707
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    148
    710
    media_image14.png
    Greyscale



{a pharmaceutically acceptable salt of a compound of Formula I, 
    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
, 
wherein A=pyridyl; 
X=C; 
M=thiophenyl, which is substituted; 
n is 5; 
n+1=6;
R=halogen; 
R5=alkyl; and 
R6=H}.

Each of the above cited prior art disclose at least one compound that is embraced by the currently amended claimed invention as shown above.  Nishida et al. disclose that his compounds can be in the form of pharmaceutically acceptable salts.  See, for instance, Compound 5 (page 173) and paragraph [0215] on page 31.  Nishida et al. disclose that his compounds can be in the form of solvates {paragraph [0221] on page 32}.   Therefore, each of the above cited prior art anticipate the currently amended claimed invention.  


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


	The elected species of Compound U is disclosed on page 48 of Provisional Application 62/693,722, which the present application claims the benefit under 
35 USC § 119(e).  Therefore, elected species of Compound U is afforded the benefit of the filing date of the provisional application, which is July 3, 2018.  However, and as stated above, there are no present claims directed solely towards the elected species. 

 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


This application contains subject matter not embraced by the above identified search and examination and Claims 11-14 and 18-24 drawn to an invention nonelected without traverse in the reply filed on 
April 13, 2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710. 
 
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 2, 2022
Book XXVII, page 23